ORDER
PER CURIAM.
Michael Moore (hereinafter, “Movant”) appeals from the motion court’s judgment denying his motion for post-conviction relief pursuant to Rule 29.15 without an evi-dentiary hearing. Movant claims his trial counsel denied him effective assistance of counsel by failing to investigate and depose a witness who he claims had a personal relationship with his victim, and therefore, had motivation to testify favorably for the State.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not *180clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed pursuant to Rule 84.16(b).